Citation Nr: 1125949	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who had recognized military service with the Philippine Army in the service of the U.S. Armed Forces from September 1941 to April 1942 and from July 1945 to March 1946.  He died in October 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran died in October 1984; the cause of death listed on his death certificate was cardiorespiratory arrest due to myocardial infarction.  

2.  The Veteran had not established service connection for any disability.

3.  A cardiovascular disability is not shown to have been manifested in service or in the first year following the Veteran's discharge from active duty, and any cardiovascular disease underlying the Veteran's death-causing heart attack is not shown to have been related to the Veteran's service..


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim of service connection for the cause of the Veteran's death.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The RO provided the appellant notice substantially compliant with Hupp prior to the adjudication of her claim, by letter in February 2009.  (Because the Veteran did not have any service connected disabilities, she has not been prejudiced by the failure to state what disabilities were service-connected and how to sustantiate the claims based on such disabilities.)  The notice explained the evidence necessary to substantiate the claim based on disabilities for which service connection had not yet been established, the evidence VA was responsible for securing, and the evidence she was responsible for providing.  

VA has obtained the Veteran's available service medical and personnel records.  The appellant was afforded a hearing before a Decision Review Officer (DRO) at the RO in December 2009.  The RO also secured a VA medical opinion in April 2010.  The opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Notably, the RO twice (in May 2009 and in July 2009) requested treatment reports from Tiglao General Hospital, and also requested that the appellant furnish the records herself. Tiglao General Hospital did not respond, and the appellant has not submitted this evidence (she reported at the December 2009 DRO hearing that the records had been destroyed and are unavailable).  At the DRO hearing, the appellant was also granted a 30 day abeyance period for submission of additional evidence.  No additional evidence was received.   The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused, at least in part, by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be: (1) medical evidence of such disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed disability and the disease or injury in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including cardiovascular-renal disease) may be service-connected on a presumptive basis if they become manifest to a compensable degree in a specified period of time postservice (one year for cardiovascular-renal disease, to include hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs include a July 1945 report of  physical examination for re-entry on active duty which notes cardiac enlargement, lungs including  X-ray if made "ok", and blood pressure 110/78.  It was noted that the Veteran was physically qualified for limited service due to cardiac enlargement.  

The Veteran's death certificate shows that he died of cardiorespiratory arrest due to myocardial infarction in October 1984.

The Marriage Contract of the Veteran and the appellant shows that they married in December 1960.  

In April 2009, the appeallant submitted VA Form 21-4142, Authorization and Consent to Release Information, for Tiglao General Hospital.  [Records from Tiglao General Hospital are unavailable, as explained above.]  On the authorization form there is a handwritten statement that on 6 occasions between March 1979 and October 1984 the Veteran was seen (apparently by Dr. Victor Tiglao) for uncontrolled hypertension and ischemic heart disease; that on October [redacted], 1984 he was admitted for ischemic heart disease, acute myocardial infarction, and that he died on October [redacted], 1984 of cardiopulmonary arrest.

During the December 2009 DRO hearing, the appeallant testified that she thought service connection for the cause of the Veteran's death should be granted because the Veteran would "be compensated for his services."  She recalled that in 1978 he was hospitalized for 3 months for "his kidney."  She reported that the treatment provider is no longer practicing (and was ailing), but that she would do what she could to obtain his contact information.  She also reported that the records from Tiglao General Hospital had been destroyed during the eruption of Mt. Pinatubo.  She did not have knowledge of the Veteran's medical treatment immediately after his discharge from military service (and explained that the reason was the 18 year difference in their ages), and stated that because of financial difficulties they sought medical attention only when they felt [the problem] was serious.  

At the December 2009 hearing, the appellant was afforded a 30 day abeyance period for submission of additional evidence.  In a January 2010 statement, she stated that because of the [passage of time] no additional records were available; the doctors are either "dead or out of the country" (one had Alzheimer's disease, was blinded by diabetes, and was no longer practicing).

The RO secured a medical advisory opinion in this matter.  The April 2010 VA medical opinion (by a physician practicing in internal medicine) reflects that the Veteran's claims file and internet medical websites were reviewed.  The consulting physician opined that "the Veteran's demise (cardiorespiratory arrest secondary to myocardial infarction) is less likely as not (less than 50/50 probability) caused by or a result of cardiac enlargement which began in service", and offered the following rationale:  

Review of the service record of this Veteran showed a finding of cardiac enlargement on physical examination done [on] July 28, 1945.  There was a note of: lungs, including X-ray if made - ok.  I have a doubt if indeed this Veteran had cardiomegaly that time.  Take note of the "including Xray if made - ok."  If indeed [a] chest Xray was taken and it was noted as ok, I can say that there was no cardiomegaly because a radiograph is more superior than physical examination in the detection of cardiomegaly, in fact, in any patient where cardiomegaly was found on PE [physical examination], the physician should always confirm it by chest radiograph or other tests like echocardiography and the like.  Besides, the Veteran was asymptomatic, and normotensive and not obese.  Obesity and hypertension are the two common risk factors for the development of cardiomegaly and these were absent in 1945.  Taken for granted the Veteran indeed had cardiac enlargement that time, why would it take him 34 years to have symptoms of hypertension and ischemic heart disease?  Most often, it is hypertension and ischemic heart disease which cause cardiac enlargement and not the other way around.  If indeed he had cardiac enlargement, then he would have had symptoms of the disease earlier than 1979 unless if the cardiomegaly was a result of hypertension noted among athletes for which it is often asymptomatic.  There are cases of asymptomatic cardiomegaly but usually it would not take a very long time like 34 years (1945-1979) for symptoms/diagnosis of hypertension to develop.  If indeed there was cardiomegaly in 1945, it is less likely as not it contributed or caused hypertension and/or ischemic heart disease in 1979 which eventually resulted [in] acute myocardial infarction causing the Veteran's demise in 1984, bas[ed] on the stability of the course or being asymptomatic for 34 years.  

Given the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that a service-connected disability (or one that should be service-connected) caused or contributed to cause the Veteran's death.   While cardiac enlargement was noted on physical examination for re-entry on active duty in July 1945, there is no indication that the Veteran suffered from heart disease during the ensuing period of active service, and the first postservice treatment for heart disease shown by the record was in 1979 when the Veteran was treated for uncontrolled hypertension, approximately 33 years after his discharge from military service. 

The April 2010 consulting VA physician explained in essence that there was no medical support for finding a nexus between the Veteran's death-causing heart disease and the Veteran's service, to include the notation of cardiac enlargement therein.  The physician explained why the finding of enlargement appeared to be in error.  Significantly, that notation was on entry to the second period of service.  Therefore, for any such pathology to be service-connected, the evidence would have to show that it was aggravated in (increased in severity during) service.  There is no competent (medical) evidence even suggesting that such occurred.  Although the appellant, in oral and written arguments, asserts that the Veteran's fatal cardiorespiratory arrest and myocardial infarction were the result of hardships he suffered in service, the etiology of an insidious disease such as ischemic heart disease  (and hypertension) is a complex medical question beyond lay observation.   see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, her lay assertions have no probative value in this matter.  

The cause of the Veteran's death was a myocardial infarction, with underlying ischemic heart disease and hypertension.  The medical evidence establishes that such disability was unrelated to the Veteran's service; there is no competent evidence to the contrary.  As the Veteran did not have any service connected disabilities, whether a service connected disability contributed to cause his death is not for consideration.   Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  




ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


